                  Case 18-10601-MFW               Doc 3370        Filed 06/30/21         Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    THE WEINSTEIN COMPANY HOLDINGS                             Case No. 18-10601 (MFW)
    LLC, et al.1
                                                               (Jointly Administered)

                                                               RE: Docket Nos. 3307, 3340, 3341, 3352



            REPLY IN SUPPORT OF APPLICATION OF LOUISETTE GEISS,
       CO-CHAIR OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
              FOR COMPENSATION FOR SERVICES RENDERED AND
          REIMBURSEMENT OF EXPENSES RENDERED AS A SUBSTANTIAL
           CONTRIBUTION IN THESE CASES UNDER 11 U.S.C. § 503(b)(3)(D)

             Louisette Geiss (“Ms. Geiss”), Co-Chair of the Official Committee of Unsecured Creditors,

hereby files this reply in support of the application (“Application”)2 pursuant to Sections

503(b)(3)(D) and 503(b)(4) of Title 11 of the United States Code (the “Bankruptcy Code”) seeking

payment of professional fees and expenses incurred by Hagens Berman Sobol Shapiro LLP and

its co-counsel Fegan Scott LLC (collectively, “Hagens Berman”) and Brown Rudnick LLP

(“Brown Rudnick,” and together with Hagens Berman, “Creditor’s Counsel”), based on the

substantial contributions made for the benefit of the Debtors’ estates in the above-captioned

chapter 11 cases (collectively, the “Chapter 11 Cases”); and in support thereof, states as follows:




1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.
2
    Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Plan.
             Case 18-10601-MFW          Doc 3370      Filed 06/30/21   Page 2 of 4




               Ms. Geiss timely filed her Application on April 5, 2021 [D.I. 3307] for fees and

costs incurred by Brown Rudnick and Hagens Berman with respect to the mediation and

negotiation that ultimately contributed to the confirmed Debtor’s Fifth Amended Chapter 11 Plan

of Liquidation [D.I. 3195] (“Fifth Amended Plan” or “Plan”).

               On April 29, 2021, Jane Doe III, Jane Doe IV, and Jane Doe V filed a limited

objection [D.I. 3341] to the Application, arguing that any substantial contribution should not

invade the Sexual Misconduct Claims Fund, a condition Creditors Counsel’s Application itself

includes.

               Also on April 29, 2021, Thomas P. Giuffra, counsel to Plaintiff Alexandra Canosa,

filed a declaration [D.I. 3340] objecting to the Application, arguing that the parties’ mediation

efforts were in his view insufficiently successful and insufficiently connected to the bankruptcy

proceedings specifically to qualify as substantial contributions.

               On May 18, 2021 (in accordance with an agreed extension), the United States

Trustee filed an objection [D.I. 3352] to the Application, arguing that 11 U.S.C. § 503(b)(3)(F)

and (b)(4) do not authorize committee members to be reimbursed for attorney fees and separately

that there was insufficient documentation for the fees and expenses sought.

               As detailed in the forthcoming Stipulation Resolving the Substantial Contribution

Application of Louisette Geiss Pursuant to Section 503(b)(3)(D) of the Bankruptcy Code

(“Stipulation”), the Liquidation Trustee and Counsel have agreed to reimburse Creditor’s Counsel

for expenses incurred in support of the mediation. While Creditor’s Counsel disputes the

contentions made in the Objections that have been filed, Creditor’s Counsel, as reflected in the

Stipulation, has resolved the pending Application with the Liquidation Trustee on the terms set




                                                 2
             Case 18-10601-MFW           Doc 3370      Filed 06/30/21      Page 3 of 4




forth in the Stipulation. Creditor’s Counsel are hereby withdrawing their request for

reimbursement of any fees related to the mediation.

               The costs subject to the Stipulation include: (i) $89,961.00 paid by Hagens Berman

to JAMS for the services of mediator Jed Melnick on behalf of all unsecured creditors for the right

of the Unsecured Creditors Committee, including Creditor’s Counsel, to participate in the

mediation, (ii) $6,452.82 owed to JAMS for the same purpose, and (iii) $21,672.19 incurred by

Brown Rudnick for mediation-related expenses, including costs associated with Brown Rudnick

hosting four days of omnibus mediation sessions attended by numerous counsel and client

representatives.

               The recovery of costs incurred by Creditor’s Counsel will not invade or impact in

any respect the Sexual Misconduct Claims Fund (as defined in the Plan), which addresses many

of the concerns reflected in the remaining objections.

                                          CONCLUSION

       WHEREFORE, for the reasons set forth above, Ms. Geiss respectfully requests that this

Court: (i) approve the Application, as amended pursuant to the terms of the Stipulation; (ii) enter

an order authorizing and directing the Disbursing Agent to pay Brown Rudnick $21,672.19 and

Hagens Berman $96,413.82 for mediation-related expenses based on their substantial contribution

to these Chapter 11 Cases; and (iii) grant such other and further relief as is just and proper.




                                                  3
           Case 18-10601-MFW   Doc 3370    Filed 06/30/21    Page 4 of 4




Dated: June 30, 2021               Respectfully submitted,

                                   /s/ Jeffrey R. Waxman
                                   Jeffrey R. Waxman (DE Bar No. 4159)
                                   MORRIS JAMES LLP
                                   500 Delaware Avenue, Suite 1500
                                   Wilmington, DE 19801
                                   Tel: (302) 888-6800
                                   jwaxman@morrisjames.com


                                   HAGENS BERMAN SOBOL SHAPIRO LLP

                                   Steve W. Berman
                                   Shelby Smith
                                   1301 Second Avenue, Suite 2000
                                   Seattle, Washington 98101
                                   Tel: (206) 623-7292
                                   steve@hbsslaw.com
                                   shelby@hbsslaw.com

                                   Whitney K. Siehl
                                   455 N. Cityfront Plaza Drive, Suite 2410
                                   Chicago, Illinois 60611
                                   Tel: (708) 628-4949
                                   whitneys@hbsslaw.com


                                   BROWN RUDNICK LLP

                                   Sigmund S. Wissner-Gross (Pro Hac Vice)
                                   Seven Times Square
                                   New York, NY 10036
                                   Tel: 212-209-4930
                                   SWissner-Gross@brownrudnick.com

                                   Attorneys for Louisette Geiss, Co-Chair of the
                                   Official Committee of Unsecured Creditors




                                      4
